Title: To George Washington from Benjamin Lincoln, 5 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office June 5. 1782
                  
                  I have been honoured with your favors of the 28th and 29th
                     Ultimo—Monday is assigned for coming to the choice of a Judge Advocate. I hear
                     that Col. Ramsay, Col. Ennis and Major  are in nomination. I have not the pleasure of knowing either
                     of them but it is said by those who do, that they are Men of Education and
                     abilities.
                  I gave Congress an extract of your Excellencys letter with Sir
                     Guys answer to you on the subject of removing the inhabitants of South
                     Carolina—both are committed.
                  I have conferred with Mr Morris on the complaints of the Officers
                     against the operation of the new Contract he will be particular in his answer.
                  I have no doubt but when the system you are forming, by which the
                     issues are to be regulated reaches Mr Morris he will so settle the matter with
                     the Contractors as to give general satisfaction. I have the Honour to be Dear
                     General with the highest Respect Your Excellys most obed.
                     Servant
                  
                     B. Lincoln
                  
                  
                     P.S. I expect to have the pleasure of seeing your Excelly at
                        head Qr. Tuesday next. Congress have resolved that the commander in chief
                        & secretary at war take order for enlisting.
                  
                  
               